956 F.2d 268
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kenneth COLVIN, Jr., Plaintiff-Appellant,v.Charles W. MILLWOOD;  Doug L. Welton;  Robert F. McWilliams,Defendants-Appellees.
No. 91-1683.
United States Court of Appeals, Sixth Circuit.
Feb. 26, 1992.

Before KEITH and SILER, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
Kenneth Colvin, Jr., a Michigan state prisoner, requests the appointment of counsel on appeal from the district court judgment for defendants following a jury trial in this civil rights action filed under 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Colvin brought suit against three prison employees alleging that they had used excessive force against him in an altercation on March 27, 1989.   He sought monetary and injunctive relief.   The case was tried before a jury, which returned a verdict for the defendants.


3
On appeal, Colvin points to several instances where he alleges that the testimony of defense witnesses conflicted with their answers to interrogatories and admissions of record.   He brought out many of these same alleged discrepancies at trial.   The jury did not find these alleged contradictions sufficient to undermine the credibility of the witnesses.   This court will not disturb the jury's findings on credibility issues.   The alleged discrepancies are simply not material to the issue presented in this case.


4
Colvin also argues that the trial court judge exhibited bias against him in several of its rulings.   Review of the record shows no abuse of discretion by the court in its rulings on the admission of evidence.   See Schrand v. Federal Pacific Elec. Co., 851 F.2d 152, 156-57 (6th Cir.1988).   Colvin also objects that he was not appointed counsel.   However, he has not demonstrated any prejudice, as he was able to present his version of the incident to the jury.   Finding none of the issues raised on appeal to have merit, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.   The request for appointment of counsel is denied.